UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X               12/2/2019
                                                               :
 TIBOR KISS,                                                   :
                                            Plaintiff(s),      :
                                                               :   17 Civ. 10029 (LGS)
 -against-                                                     :
                                                               :        ORDER
 CLINTONG GREEN NORTH, et al.,                                 :
                                          Defendant(s). :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on August 29, 2019, a conference was held to discuss pre-motion letters filed

by Plaintiff, Defendant Judy Painting, Inc. and Third-Party Defendant Z&Z Service, Inc. At the

conference, the parties agreed to participate in mediation;

        WHEREAS, the parties attended mediation sessions on October 2, 2019, and November

20, 2019. On November 26, 2019, the parties filed a joint letter stating that the mediation was

unsuccessful in resolving any issues in this case. Dkt No. 158;

        WHEREAS, the November 26, 2019, joint letter stated that Defendants Clinton Green

North, LLC, Dermot Clinton Green, LLC and AvalonBay Communities (collectively, the “Owner

Defendants”) seek permission to file a pre-motion letter to request to file a motion for summary

judgment against Judy Painting for contractual indemnification. The joint letter also stated that

the Owner Defendants request to reopen fact discovery to re-examine Plaintiff and Nova Medical

Diagnostics, P.C. Dkt No. 158. It is hereby

        ORDERED that, by December 6, 2019, the Owner Defendants shall file a pre-motion

letter regarding their request to file a motion for summary judgment. Judy Painting shall, by

December 11, 2019, file a response. The letters shall comply with the Court’s Individual Rules

regarding pre-motion letters. It is further

        ORDERED that the parties shall comply with the below briefing schedules. The parties
shall comply with the Court’s Individual Rules regarding dispositive motions unless stated

otherwise below.

    •   Judy Painting shall, by January 10, 2020, file its motion for summary judgment and
        accompany memorandum of law. Plaintiff shall, by January 24, 2020, file a consolidated
        cross-motion for summary judgment and accompanying memorandum of law and
        opposition and accompanying memorandum of law. Judy Painting shall, by February 7,
        2020, file a consolidated opposition and accompanying memorandum of law and reply.
        Owner Defendants shall also, by February 7, 2020, file its opposition and accompanying
        memorandum of law. Plaintiff shall, by February 24, 2020, file its reply. Plaintiff and
        Judy Painting shall each have no greater than fifty (50) pages in the aggregate for their
        briefs. Owner Defendants shall have no greater than twenty-five (25) pages for its brief.


    •   Z&Z Service, Inc. shall, by January 10, 2020, file its motion for summary judgment and
        accompanying memorandum of law that shall not exceed ten (10) pages. Owner
        Defendants and Judy Painting shall, by January 24, 2020, file a consolidated opposition
        and accompanying memorandum of law that shall not exceed fifteen (15) pages. Z&Z
        Service, Inc. shall, by February 7, 2020, file a reply that shall not exceed ten (10) pages.


    •   If the request to file a motion for summary judgment is granted, then Owner
        Defendants shall, by January 10, 2020, file its motion for summary judgment and
        accompanying memorandum of law that shall not exceed ten (10) pages. Judy Painting
        shall, by January 24, 2020, file its opposition and accompanying memorandum of law
        that shall not exceed ten (10) pages. Owner Defendants shall, by February 7, 2020, file
        its reply that shall not exceed ten (10) pages.
It is further

        ORDERED that Owner Defendants’ request to reopen fact discovery for the limited

purpose stated in Defendants’ request is GRANTED and shall be completed by December 24,

2019.

Dated: December 2, 2019
       New York, New York
